Case 4:14-cr-40027-KES Document 103 Filed 09/02/20 Page 1 of 11 PageID #: 1391




                       UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                                 SOUTHERN DIVISION


 UNITED STATES OF AMERICA,                          4:14-CR-40027-01-KES

                    Plaintiff,

       vs.                                     ORDER DENYING MOTION FOR
                                               RELIEF UNDER THE FIRST STEP
 TERRANCE PAUL MCABEE,                                    ACT
 a/k/a Mack,

                    Defendant.


      Defendant, Terrance Paul McAbee, moves for compassionate relief under

18 U.S.C. § 3582(c)(1)(A)(i). Docket 92. Plaintiff, the United States of America,

opposes the motion. Docket 99. For the following reasons, the court denies

defendant’s motion for compassionate relief.

                                   BACKGROUND

      McAbee pleaded guilty to conspiracy to distribute a controlled substance

in violation of 21 U.S.C. §§ 841(a)(1) and 846. Dockets 42, 46. The court

sentenced McAbee to 105 months in custody and 5 years of supervised release.

Docket 86 at 2-3. McAbee is eligible for home confinement on January 18,

2022, and his current anticipated release date is July 18, 2022. Docket 95 at

8.

      McAbee is incarcerated at the Federal Correctional Institution (FCI)

Sheridan. Docket 97 at 1. As of August 27, 2020, there are currently two active

COVID-19 cases among FCI Sheridan’s inmates, 0 active COVID-19 case
Case 4:14-cr-40027-KES Document 103 Filed 09/02/20 Page 2 of 11 PageID #: 1392




among the facility’s staff, and 0 recovered COVID-19 cases. See BOP: COVID-19

Update, Federal Bureau of Prison, https://www.bop.gov/coronavirus/ (last

visited on Aug. 27, 2020).

      McAbee is 41 years old. Docket 96 at 24. His chronic medical conditions

include asthma and obesity. Docket 95 at 65; Docket 96 at 53, 66-67. McAbee

was diagnosed with asthma at a young age. Docket 72 ¶ 82; Docket 96 at 25.

He has two inhalers; McAbee’s use of his inhalers varies. Docket 93 at 13;

Docket 96 at 25, 411, 496. McAbee is 227 pounds and 71 or 72 inches tall.

Docket 96 at 434. Based on his weight and height, his body mass index (BMI)

is between 30.8 and 31.7. See Adult BMI Calculator, Ctrs. for Disease Control &

Prevention, https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/

english_bmi_calculator/bmi_calculator.html (last visited on Aug. 27, 2020).

McAbee also has gastrointestinal issues, a history of hypertension, and a first-

degree atrioventricular block (but no other EKG abnormalities). Docket 95 at

18, 54-55.

      On April 8, 2020, McAbee completed an Informal Resolution form.

Docket 95 at 3. McAbee requested that he be considered for home confinement

due to COVID-19 and his asthma. Id. A unit manager responded on April 14,

2020, stating that they were unable to grant McAbee’s request. Id. On April 20,

2020, McAbee completed an Inmate Request form, requesting that he be

considered for home confinement because of COVID-19 and his asthma. Id. at

1. On May 7, 2020, McAbee sent a formal request to the Warden, asking to be

released early under the Compassionate Release Program due to his asthma

                                       2
Case 4:14-cr-40027-KES Document 103 Filed 09/02/20 Page 3 of 11 PageID #: 1393




and blood pressure. Docket 97-1.

      McAbee filed a pro se motion with the court for relief under the First Step

Act. Docket 92. McAbee’s counsel subsequently filed a supplement to his pro se

motion. Docket 97.

                                 DISCUSSION

      Because sentences are final judgments, a court ordinarily “may not

modify a term of imprisonment once it has been imposed[.]” 18 U.S.C.

§ 3582(c). In 2018, Congress passed the First Step Act (FSA). Pub. L. No. 115-

391, 132 Stat. 5194 (2018). In pertinent part, the FSA amends 18 U.S.C.

§ 3582(c)(1)(A) to permit inmates in specified circumstances to file motions in

the court where they were convicted seeking compassionate release. § 603.

Compassionate release provides a narrow path for defendants with

“extraordinary and compelling reasons” to leave prison early. 18 U.S.C.

§ 3582(c)(1)(A)(i). Such a sentence must comply with the 18 U.S.C. § 3553(a)

sentencing factors and “applicable policy statements issued by the Sentencing

Commission[.]” 18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission’s policy

statement, which was adopted before the FSA, requires both “extraordinary

and compelling reasons” and that “the defendant is not a danger to the safety

of any other person or to the community, as provided in 18 U.S.C. § 3142(g)[.]”

U.S.S.G. § 1B1.13(1) (U.S. Sentencing Comm. 2018). The burden to establish

that a sentence reduction is warranted under 18 U.S.C. § 3582(c) rests with

the defendant. See United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016).

      McAbee argues that the “unprecedented and extraordinary risk posed by

                                        3
Case 4:14-cr-40027-KES Document 103 Filed 09/02/20 Page 4 of 11 PageID #: 1394




the global COVID-19 pandemic,” together with his adverse health conditions,

asthma and obesity, satisfies the “extraordinary and compelling reasons”

standard under 18 U.S.C. § 3582(c)(1)(A)(i). Docket 97 at 1. McAbee requests a

sentence of time served and, if deemed necessary by the court, a period of

home confinement as a condition of supervised release. Id.

I.    Administrative Exhaustion

      Previously, only the BOP Director possessed the authority to bring a

compassionate release motion on a defendant’s behalf. With the enactment of

the FSA, however, Congress has now permitted courts to grant compassionate

release on motions filed by defendants “after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility, whichever is

earlier . . . .” 18 U.S.C. § 3582(c)(1)(A).

      McAbee first submitted a request for home confinement on April 8, 2020.

Docket 95 at 3. McAbee also submitted two requests for compassionate release

to the warden on April 20, 2020, and May 7, 2020. Docket 95 at 1; Docket 97-

1. Regardless of which request this court considers to be the formal request to

the warden, the 30-day period expired, at the latest, on June 8, 2020. Given

that the 30-day waiting period required by 18 U.S.C. § 3582(c)(1)(A) has lapsed,

McAbee’s motion is ripe for review on the merits.

II.   Extraordinary and Compelling Reasons

      Section 3582(c)(1)(A)(i) provides that the sentencing court may grant

                                              4
Case 4:14-cr-40027-KES Document 103 Filed 09/02/20 Page 5 of 11 PageID #: 1395




compassionate release based on “extraordinary and compelling reasons[.]”

Congress did not define what constitutes “extraordinary and compelling.” See

28 U.S.C. § 994(t). Rather, the Sentencing Commission was directed to

promulgate “the criteria to be applied and a list of specific” extraordinary and

compelling examples. Id. Prior to Congress passing the FSA, the Sentencing

Commission limited “extraordinary and compelling reasons” to four scenarios.

U.S.S.G. § 1B1.13 cmt. n.1(A)-(C). The four scenarios pertain to a defendant’s

(1) terminal illness, (2) debilitating physical or mental health condition,

(3) advanced age and deteriorating health in combination with the amount of

time served, and (4) compelling family circumstances. Id. Additionally, there is

a fifth catch-all category for an “extraordinary and compelling reason other

than, or in combination with, the reasons described in subdivisions (A) through

(C)” as determined by the Director of the Bureau of Prisons. U.S.S.G. § 1B1.13

cmt. n.1(D).

      After the FSA was passed, the Sentencing Commission did not update its

policy statement because the Sentencing Commission has not had a quorum.

See United States v. Beck, 425 F. Supp. 3d 573, 579 n.7 (M.D.N.C. 2019) (“As

the Sentencing Commission lacks a quorum to amend the U.S. Sentencing

Guidelines, it seems unlikely there will be a policy statement applicable to

[compassionate-release] motions brought by defendants in the near future.”).

As a result, district courts are left to determine whether the policy statement of

the Sentencing Commission that was in existence when the FSA was passed

still applies. See United States v. Rodd, 2019 WL 5623973, at *3 (D. Minn. Oct.

                                         5
Case 4:14-cr-40027-KES Document 103 Filed 09/02/20 Page 6 of 11 PageID #: 1396




31, 2019); United States v. Brown, 2020 WL 2091802, at *5-6 (S.D. Iowa Apr.

29, 2020). It is clear that Congress wishes to “[i]ncreas[e] the [u]se . . . of

[c]ompassionate [r]elease” by allowing district courts to grant petitions

“consistent with applicable policy statements” from the Sentencing

Commission. See 132 Stat. at 5239; 18 U.S.C. § 3582(c)(1)(A). But the

Commission has not addressed whether the policy statement from the old

regime is applicable to the new statute nor has it adopted a new policy

statement. Because the First Step Act changed the way a compassionate

release motion may be brought, “several district courts have concluded that the

discretion vested in the BOP Director under the catch-all provision now belongs

coextensively to federal judges.” United States v. Condon, 2020 WL 2115807, at

*3 (D.N.D. May 4, 2020) (citing United States v. Fox, 2019 WL 3046086, at *3

(D. Me. July 11, 2019); United States v. Beck, 425 F. Supp. 3d 573, 578-80

(M.D.N.C. 2019); United States v. Cantu, 423 F. Supp. 3d 345, 352-53 (S.D.

Tex. 2019)); see also United States v. Rivernider, 2020 WL 597393, at *3 (D.

Conn. Feb. 7, 2020). This uncertainty has not yet been addressed by the

Eighth Circuit. See United States v. Rodd, 966 F.3d 740, 747 (8th Cir. 2020)

(“We need not determine whether the district court erred in adhering to the

policy statements in § 1B1.13.”); see also United States v. Frith, 2020 WL

4229160, at *2 (D.N.D. July 23, 2020).

      Assuming that the policy statements continue to apply to compassionate

release motions brought under the amended FSA, McAbee has failed to show

that his medical conditions rise to extraordinary and compelling

                                          6
Case 4:14-cr-40027-KES Document 103 Filed 09/02/20 Page 7 of 11 PageID #: 1397




circumstances.

      McAbee contends that his circumstances warrant relief under the

medical conditions category, U.S.S.G. § 1B1.13 comment note 1(A), and the

catch-all provision, U.S.S.G. § 1B1.13 comment note 1(D). Docket 97 at 8-12.

McAbee argues that his health conditions, asthma and obesity, put him at

high-risk of severe illness if he contracts COVID-19. Id. COVID-19 appears to

pose a particular risk for individuals with certain existing health conditions.

People with the following health conditions are at an increased risk of severe

illness from COVID-19: cancer, chronic kidney disease, chronic obstructive

pulmonary disease, immunocompromised state from organ transplant, obesity

(a BMI of 30 or higher), serious heart conditions, sickle cell disease, and Type II

diabetes. People with Certain Medical Conditions, Ctrs. for Disease Control &

Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/groups-at-higher-risk.html (Aug. 14, 2020). The Centers for

Disease Control and Prevention (CDC) also provided a list of medical conditions

that may put a person at an increased risk of severe illness from COVID-19. Id.

These medical conditions include asthma (moderate to severe), hypertension or

high blood pressure, smoking, liver disease, and several others. Id.

      The court has reviewed the medical records submitted in this case.

McAbee’s medical conditions include obesity and asthma. With a BMI of 30.8

or 31.7, McAbee is slightly obese, and therefore, he presents the additional risk

factor of obesity. But “the fact that [McAbee] suffers from obesity during the age

of the COVID-19 pandemic does not necessarily mean, on its own, that

                                        7
Case 4:14-cr-40027-KES Document 103 Filed 09/02/20 Page 8 of 11 PageID #: 1398




extraordinary and compelling reasons justify the reduction of his sentence.”

United States v. Williams, 2020 WL 4756743, at *5 (E.D. Pa. Aug. 17, 2020);

see also United States v. Milchin, 2020 WL 4475902, at *1 (E.D. Pa. Aug. 4,

2020) (finding defendant’s “slight obesity,” BMI of 30.5, and elevated

cholesterol did not justify early release).

      For McAbee’s asthma, there is an absence of documentation showing

that McAbee’s asthma is moderate or severe. McAbee is prescribed a daily

inhaler and a rescue inhaler. Docket 95 at 62. McAbee admits that his asthma

is “stable at times and requires medical attention at others.” Docket 97 at 1. In

2019, McAbee had no complaints with his asthma and told medical providers

he only needed his rescue inhaler during exercise. Docket 96 at 411; Docket 95

at 18. Most recently, on April 10, 2020, McAbee told medical providers that his

asthma was worsening with the improving weather. Docket 96 at 478. At that

time, medical providers prescribed a steroid inhaler, in addition to McAbee’s

other inhalers, to address the issue. Id. Overall, medical records show that his

asthma appears to be well-controlled with the inhalers that the Bureau of

Prisons (BOP) provided him. See United States v. Muhlenhardt, 2020 WL

4697112, at *4 (D. Minn. Aug. 13, 2020) (“[D]espite the risk [the

defendant’s] asthma can present, the Court agrees with the findings of several

courts that this risk alone is insufficient to warrant release.”); United States v.

Slone, 2020 WL 3542196, at *6 (E.D. Pa. June 30, 2020) (“[A]n incarcerated

person arguing extraordinary and compelling reasons based on asthma which

is not moderate to severe is not entitled to compassionate release.”).

                                          8
Case 4:14-cr-40027-KES Document 103 Filed 09/02/20 Page 9 of 11 PageID #: 1399




      And while these conditions may put McAbee at a higher risk of serious

illness if he contracts COVID-19, there is no evidence in the record to suggest

he has not been able to manage these conditions while in the prison

environment. See Docket 97 at 9 (admitting McAbee self-manages his asthma

using two inhalers); see also Docket 96 at 478 (receiving medical attention and

prescription for worsening asthma symptoms). Thus, the court finds that

McAbee does not satisfy the criteria under U.S.S.G. § 1B1.13 comment note

1(A) or U.S.S.G. § 1B1.13 comment note 1(D). See United States v. Fry, 2020

WL 1923218, at *1 (D. Minn. Apr. 21, 2020) (holding that to merit

compassionate release, inmate “must show more than a mere speculation of

the possibility of contracting the virus.”).

      Additionally, McAbee’s motion has not shown that the BOP’s response to

the pandemic at FCI Sheridan has been inadequate in any way. See United

States v. Korn, 2020 WL 1808213, at *6 (W.D.N.Y. Apr. 9, 2020) (“[T]he

mere possibility of contracting a communicable disease such as COVID-19,

without any showing that the Bureau of Prisons will not or cannot guard

against or treat such a disease, does not constitute an extraordinary or

compelling reason for a sentence reduction under the statutory scheme.”)

(emphasis omitted). At the time the parties’ briefs were filed, FCI Sheridan had

no reported cases of COVID-19. Docket 99 at 17. At the present time, there are

two active COVID-19 cases amongst the inmates. “Thus, it appears that the

facility has been responding to and defending against the threats of the virus in

a vigorous and generally effective manner.” United States v. Williams, 2020 WL

                                          9
Case 4:14-cr-40027-KES Document 103 Filed 09/02/20 Page 10 of 11 PageID #: 1400




4756738, at *4 (E.D. Pa. Aug. 17, 2020); see also United States v. Berry, 2020

WL 4035457, at *3 (D.N.J. July 17, 2020) (“[G]iven the markedly restrained

progression of the virus within FCI Schuylkill, as compared to within the

Delaware Valley region generally, BOP’s Action Plan appears to be having a

positive impact.”). Although McAbee is unable to practice preventative

measures as effectively in custody as he would in home confinement, FCI

Sheridan encourages inmates to wash their hands frequently, wear facial

masks, and practice social distancing when feasible. Docket 99 at 17-18; see

also BOP Implementing Modified Operations, Federal Bureau of Prisons,

https://www.bop.gov/ coronavirus/covid19_status.jsp (last visited Aug. 27,

2020). McAbee can do all those recommendations to some extent.

      The court believes that McAbee’s medical conditions are appropriately

managed at FCI Sheridan, that the facility is engaged in strenuous efforts to

protect inmates against the spread of COVID-19, and that it would act to treat

any inmate who does contract COVID-19. Although the court in no way

underestimates McAbee’s health conditions, such ailments, coupled with the

present conditions at FCI Sheridan, do not establish extraordinary and

compelling reasons justifying his early release.

      Even assuming McAbee’s medical conditions are “extraordinary and

compelling reasons warrant[ing] such a reduction” under 18 U.S.C.

§ 3582(c)(1)(A)(i), the sentencing factors in § 3553(a) do not weigh in favor of a

reduction. McAbee was found responsible for distributing more than 4,000

grams of methamphetamine. Docket 72 ¶ 30. At his sentencing, McAbee had a

                                        10
Case 4:14-cr-40027-KES Document 103 Filed 09/02/20 Page 11 of 11 PageID #: 1401




criminal history category of III and was considered an organizer or leader of the

offense. Id. ¶¶ 38, 54. Additionally, the court previously reduced McAbee’s

sentence. See Dockets 85, 86. McAbee’s current sentence of 105 months is

already less than the offense’s mandatory minimum of 120 months. Therefore,

the court finds that McAbee’s sentence of 105 months in custody with 5 years

of supervised release continues to be appropriate for the seriousness of the

crime to which he pleaded guilty.

                                 CONCLUSION

      McAbee has failed to satisfy the extraordinary and compelling reason

standard. Thus, it is

      ORDERED that defendant’s motion for relief under the First Step Act

(Dockets 92) is denied.

      Dated September 2, 2020.

                                     BY THE COURT:


                                     /s/ Karen E. Schreier
                                     KAREN E. SCHREIER
                                     UNITED STATES DISTRICT JUDGE




                                       11
